Case 1:19-cv-01194-LMB-TCB Document 1-1 Filed 09/16/19 Page 1 of 3 PageID# 13
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

Sami Debizet                                  )
      Plaintiff,                              )
v.                                            )       Civil Action No. _______________
81.com an Internet domain name,               )
                                              )
and John Doe,                                 )
       Defendants.                            )

                             DECLARATION OF SAMI DEBIZET
I, Sami Debizet declare as follows:

1.     I am over 18, with a primary address of Springs 6 street 7 villa 4, Dubai Media City,
       Dubai.

2.     I have personal knowledge of all facts stated in this declaration, and if called to testify, I
       could testify competently thereto.

3.     I obtained the domain name 81.com from GoDaddy on May 7, 2013 for $360,000. (See
       attachment 1)

4.     I bought 81.com for the purpose of putting up a news site.

5.     The domain name is worth at least $360,000 US.

6.     I did not voluntarily sell or transfer the Domain Name 81.com to anyone.

7.     I did not voluntarily provide access to my registrar account to anyone.

8.     Upon acquisition of 81.com I began to create a news page to be published at 81.com.

9.     Before I was able to compete creation of the news page, 81.com was stolen.

10.    Upon discovery of the theft of 81.com, I began attempting to recover 81.com by
       contacting the registrar, GoDaddy.

11.    I attempted to work with GoDaddy to recover my stolen domain name.

12.    After attempting to recover my stolen domain name through GoDaddy for an extended
       period of time, it became clear to me that GoDaddy would not correct the theft.

13.    Only after exhausting the options with GoDaddy did I proceed to seek legal assistance to
       recover my stolen domain name.

       I declare under penalty of perjury under the laws of the Country of Dubai that the
foregoing is true and correct.

Executed on 9/16/2019                 By      _____________________________
                                              Sami Debizet
Case 1:19-cv-01194-LMB-TCB Document 1-1 Filed 09/16/19 Page 2 of 3 PageID# 14
Case 1:19-cv-01194-LMB-TCB Document 1-1 Filed 09/16/19 Page 3 of 3 PageID# 15
